
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1370
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mr. Serrano (for
			 himself and Mr. Meeks of New York)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Finding that holding the 2011 Major League
		  Baseball All-Star Game in Arizona is at odds with Major League Baseball’s
		  efforts to promote diversity and tolerance, and urging Major League Baseball to
		  find a more suitable location for the Game.
	
	
		Whereas, on April 23, 2010, the Governor of Arizona signed
			 Arizona Senate Bill 1070 into law;
		Whereas the Arizona statute has been extremely divisive,
			 and has led to protests across the United States and objections from a wide
			 range of individuals and organizations;
		Whereas there are legitimate concerns that the Arizona
			 statute is unconstitutional and will lead to racial profiling by law
			 enforcement officers;
		Whereas the Major League Baseball Players Association has
			 condemned the Arizona statute;
		Whereas more than 25 percent of Major League Baseball
			 players were born outside of the United States;
		Whereas 48 percent of minor league baseball players were
			 born outside of the United States;
		Whereas Major League Baseball has scheduled the 2011
			 All-Star Game in Phoenix, Arizona on July 11, 2011;
		Whereas Major League Baseball is the premier league of a
			 globalized sport;
		Whereas the Major League Baseball All-Star Game is a
			 display of the global reach of baseball;
		Whereas holding the 2011 All-Star Game in Phoenix while
			 the Arizona statute remains in effect would diminish Major League Baseball’s
			 efforts at expanding the fan base and promoting tolerance and diversity;
		Whereas several Major League Baseball players have
			 announced that they would refuse to participate in an All-Star Game held in
			 Arizona unless the statute is repealed; and
		Whereas Major League Baseball has an opportunity to make a
			 statement in favor of justice and decency by moving the 2011 All-Star Game from
			 Arizona: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)finds that holding the 2011 All-Star Game
			 in the State of Arizona while the statute remains in effect is at odds with
			 Major League Baseball’s well-known efforts to promote diversity and tolerance;
			 and
			(2)urges Major League Baseball to find a more
			 suitable location for such a prestigious event, should the Arizona statute
			 remain in effect.
			
